department of the treasury internal_revenue_service washington d c number info release date date 468a the honorable max baucus united_states senate washington d c dear senator baucus this letter is in response to your inquiry to commissioner rossotti dated date on behalf of the submitted to the internal_revenue_service by the restructuring of the ownership of its electric generation facilities you asked us to promptly review the rulings in connection with its we have a number of cases involving complex issues about the ongoing restructuring of the electric utility industry these cases present new issues for which determinations must be carefully made however we do appreciate your concerns and are working as rapidly as possible to make these determinations and to issue the requested rulings i hope this information is helpful if you have any further questions please contact me or peter friedman at sincerely charles b ramsey chief branch office of assistant chief_counsel passthroughs and special industries
